     6:17-cv-00351-KEW Document 42 Filed in ED/OK on 03/11/19 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

JAMES FORD,                           )
                                      )
                  Plaintiff,          )
                                      )
v.                                    )        Case No. CIV-17-351-KEW
                                      )
UNION PACIFIC RAILROAD,               )
                                      )
                  Defendant.          )

                      ADMINISTRATIVE CLOSING ORDER

      This    Court   acknowledges    the   telephonic    announcement      by
Plaintiff’s counsel that the parties have reached a settlement of
this matter. Based upon the representations of counsel, this Court
finds this case should be administratively closed, pending the
memorialization of the settlement and dismissal of the case.
      IT IS THEREFORE ORDERED that the Clerk administratively close
this action in his records without prejudice to the rights of the
parties to reopen the proceedings for good cause shown, for the
entry of any stipulation or order, for any other purpose required
to obtain a final determination of the proceedings, or for any
purpose designated in the settlement agreement between the parties.
But, in any event, Plaintiffs shall submit a judgment, stipulation

of dismissal, or other closing document no later than APRIL 11,

2019, or the case will be deemed dismissed with prejudice in its

entirety.
      IT IS SO ORDERED this 11th day of March, 2019.


                                     ______________________________
                                     KIMBERLY E. WEST
                                     UNITED STATES MAGISTRATE JUDGE
